TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00495-CV



                                   In the Interest of R. A. Q.


           FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
         NO. 09-3302-FC1, HONORABLE GEORGE E. HOLMES, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant John Mark Quaak and appellee the Office of the Attorney General have

both filed motions to dismiss. Quaak contends that the entire cause should be dismissed because the

OAG lacks standing to bring this case. We deny Quaak’s motion. The OAG contends that this

appeal should be dismissed because Quaak on May 23, 2010, timely requested de novo review of the

associate judge’s order, preventing the order from being final and appealable. We grant the OAG’s

motion and dismiss this appeal. The cause may proceed at the trial court level.




                                             J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellee’s Motion

Filed: December 15, 2010